In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00329-CV

____________________


IN RE COREY ALLEN CARRELL




Original Proceeding



MEMORANDUM OPINION
 Corey Allen Carrell filed a petition for writ of mandamus to compel the District
Attorney of Jasper County to proceed with charges against him.  Relator has not shown that
a writ of mandamus should issue against a judge of a district or county court in this district,
nor has he shown that a writ of mandamus should issue to protect our jurisdiction.  See Tex.
Gov't Code Ann. § 22.221 (a)-(b) (Vernon 2004).  The District Attorney is not a person
against whom we may issue a writ of mandamus other than to enforce our jurisdiction, and
Relator has not shown that issuance of the writ is necessary to enforce our jurisdiction.  See
In re Pennington, No. 09-08-370 CV, 2008 WL 4425521, at *1 (Tex. App.--Beaumont Oct.
2, 2008, orig. proceeding).  Accordingly, we deny the petition for writ of mandamus. 
	PETITION DENIED.
								PER CURIAM
Opinion Delivered August 13, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.